DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because Step 210 in Fig. 2 says "Principle Component Analysis" when it should say "principal component analysis".  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 206, 300.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implied language ("Disclosed herein...") and grammatical errors ("Measured signal is prone to have noise data", etc.).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
All instances of Principle Component Analysis should be principal component analysis.
All instances of wiener filter should be Wiener filter.
It is not clear whether a “Clean Signal Buffer” is meant to be abbreviated as “CB” or “CBF”, as both abbreviations are used within the specification (and CBF is additionally used in the claims).
There are numerous grammatical errors (Ex. In paragraph 004, “an example of sensors” should be “an example of a sensor” or similar, “of cardiac signal” should be “of a cardiac signal”) and other minor errors throughout (Ex. In paragraph 004, “result of the health rate estimation” should be “result of the heart rate estimation”; in paragraph 017, “description of Fig.2” should be “description of Fig. 2”).
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, "Photoplethysmogram" should be "photoplethysmogram".
In each of lines 8-9 and 11, "in which user is determined as” should be "in which the user is determined to be". 
In lines 13-14, “comprising: estimating..." should be "wherein performing the heart rate estimation for the PPG signal comprises: estimating..." or similar. 
In lines 14-15, “Principle Component Analysis" should be "principal component analysis". 
In line 17, "estimating value" should be "estimating a value".
In lines 13-14, “comprising: estimating..." should be "wherein performing the heart rate estimation for the PPG signal comprises: estimating..." or similar. 
In lines 18-19, “comprising: obtaining..." should be "wherein estimating a value of a true cardiac signal comprises: obtaining..." or similar. 
In line 24, “estimating spectrum” should be “estimating a spectrum”.
In line 25, “a wiener filter” should be “a Wiener filter”.
In line 26, “estimating heart rate” should be “estimating a heart rate”.
Claim  objected to because of the following informalities:  in line 2, “the obtained a pre-defined” should be “the obtained pre-defined”.
Appropriate correction is required.
Claim  objected to because of the following informalities:  In line 7, "Photoplethysmogram" should be "photoplethysmogram".
In each of lines 13-14 and 17, "in which user is determined as” should be "in which the user is determined to be". 
In lines 19-20, “Principle Component Analysis" should be "principal component analysis". 

In lines 25-26, “comprising: obtaining..." should be "wherein performing the heart rate estimation for the PPG signal comprises: obtaining..." or similar. 
In line 31, “estimating spectrum” should be “estimating a spectrum”.
In line 33, “a wiener filter” should be “a Wiener filter”.
In line 34, “estimating heart rate” should be “estimating a heart rate”.
Claim  objected to because of the following informalities:  In line 3, “cause the heart rate estimation” should be “causes the heart rate estimation”.
In line 4, "Photoplethysmogram" should be "photoplethysmogram".
In each of lines 10-11 and 13, "in which user is determined as” should be "in which the user is determined to be". 
In lines 14-15, “comprising: estimating..." should be "wherein performing the heart rate estimation for the PPG signal comprises: estimating..." or similar. 
In lines 15-16, “Principle Component Analysis" should be "principal component analysis". 
In line 18, "estimating value" should be "estimating a value".
In lines 13-14, “comprising: estimating..." should be "wherein performing the heart rate estimation for the PPG signal comprises: estimating..." or similar. 
In lines 19-20, “comprising: obtaining..." should be "wherein estimating a value of a true cardiac signal comprises: obtaining..." or similar. 
In line 24, “estimating spectrum” should be “estimating a spectrum”.
In line 25-26, “a wiener filter” should be “a Wiener filter”.
In line 27, “estimating heart rate” should be “estimating a heart rate”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a PPG sensor and an accelerometer, or otherwise means for the hardware processors to obtain signals from a PPG signal and an accelerometer, as well as a means/manner of performing a mobility detection such that it may be determined whether the user was in motion or not. 
Claim 1 additionally recites “collecting a Photoplethysmogram signal…from a user being monitored, via one or more hardware processors”. There is insufficient clarity in this limitation regarding whether the hardware processors are performing the “collecting” step or only generally performing the act of “monitor[ing]” a user. At present the limitation is interpreted as referring to the one or more hardware processors performing the collecting step. There is an additional lack of clarity regarding whether multiple hardware processors would perform the same tasks such that they would all collect the same signal over the same plurality of time windows, or whether each processor of the one or more processors would collect a different signal over a plurality of time windows, or whether each processor of the one or more would collect the same signal over each (i.e. separate) of the plurality of time windows.

Claim 1 recites the limitation “belonging to one of a set of time windows in which user is determined as in motion and a set of time windows in which user is determined as not in motion”. There is insufficient clarity in this limitation. At present, the limitation is interpreted as referring to a time window belonging to a set of time windows in which user is determined as in motion or a set of time windows in which user is determined as not in motion.
Claim 1 recites the limitation “obtaining a pre-defined number of spectra prior to a time window being considered, from a Clean Signal Buffer (CBF)”. There is insufficient clarity in this limitation. In particular, it is not clear what is meant by “Clean Signal Buffer” nor is it clear how the pre-defined number of spectra is obtained by the CBF. Per paragraphs 023-024 of the specification, the limitation is currently interpreted as referring to a portion of the system memory as a Clean Signal Buffer.
Claim 3 recites the limitation “the corresponding time window” in line 3 of the claim. There is insufficient antecedent basis for this limitation.
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a PPG sensor and an accelerometer, or otherwise means for the hardware processors to obtain signals from a PPG signal and an accelerometer, as well as a means/manner of performing a mobility detection such that it may be determined whether the user was in motion or not. 
Claim 4 additionally recites the limitation “one or more memory storing a plurality of instructions, wherein the plurality of instructions when executed cause the one or more hardware 
Claim 4 additionally recites “collect a Photoplethysmogram signal…from a user being monitored, via one or more hardware processors”. There is insufficient clarity in this limitation regarding whether the hardware processors are performing the “collect[ing]” step or only generally performing the act of “monitor[ing]” a user. At present the limitation is interpreted as referring to the one or more hardware processors performing the collecting step. There is an additional lack of clarity regarding whether multiple hardware processors would perform the same tasks such that they would all collect the same signal over the same plurality of time windows, or whether each processor of the one or more processors would collect a different signal over a plurality of time windows, or whether each processor of the one or more would collect the same signal over each (i.e. separate) of the plurality of time windows.
Claim 4 recites the limitation “the plurality of time windows” in lines 8-9. There is insufficient antecedent basis for this limitation. It is recommended that the limitation and any additional references to the plurality of time windows be amended to “the plurality of fixed time windows” for the sake of clarity.
Claim 4 recites the limitation “belonging to one of a set of time windows in which user is determined as in motion and a set of time windows in which user is determined as not in motion”. There is insufficient clarity in this limitation. At present, the limitation is interpreted as referring to a time window belonging to a set of time windows in which user is determined as in motion or a set of time windows in which user is determined as not in motion.

Claim 5 recites the limitation “the corresponding time window” in line 3 of the claim. There is insufficient antecedent basis for this limitation.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a PPG sensor and an accelerometer, or otherwise means for the hardware processors to obtain signals from a PPG signal and an accelerometer, as well as a means/manner of performing a mobility detection such that it may be determined whether the user was in motion or not. 
Claim 7 additionally recites the limitation “one or more memory storing a plurality of instructions, wherein the plurality of instructions when executed cause the one or more hardware processors to…”. There is insufficient clarity in this limitation. In particular, it is not clear of each of the one or more memory stores a plurality of instructions, or if each memory stores an instruction such that in total there is a plurality of instructions. Furthermore, it is not clear whether, when the plurality of instructions are executed, the same plurality of instructions are executed by all of the processors or if a different instructions within the plurality of instructions are executed by each of the processors. 
Claim 7 additionally recites “collecting a Photoplethysmogram signal…from a user being monitored, via one or more hardware processors”. There is insufficient clarity in this limitation regarding whether the hardware processors are performing the “collecting” step or only generally performing the act of “monitor[ing]” a user. At present the limitation is interpreted as referring to the one or more 
Claim 7 recites the limitation “the plurality of time windows” in lines 6-7. There is insufficient antecedent basis for this limitation. It is recommended that the limitation and any additional references to the plurality of time windows be amended to “the plurality of fixed time windows” for the sake of clarity.
Claim 7 recites the limitation “belonging to one of a set of time windows in which user is determined as in motion and a set of time windows in which user is determined as not in motion”. There is insufficient clarity in this limitation. At present, the limitation is interpreted as referring to a time window belonging to a set of time windows in which user is determined as in motion or a set of time windows in which user is determined as not in motion.
Claim 7 recites the limitation “obtaining a pre-defined number of spectra prior to a time window being considered, from a Clean Signal Buffer (CBF)”. There is insufficient clarity in this limitation. In particular, it is not clear what is meant by “Clean Signal Buffer” nor is it clear how the pre-defined number of spectra is obtained by the CBF. Per paragraphs 023-024 of the specification, the limitation is currently interpreted as referring to a portion of the system memory as a Clean Signal Buffer.
Claim 9 recites the limitation “the corresponding time window” in line 3 of the claim. There is insufficient antecedent basis for this limitation.
Claims 2-3, 5-6, and 8-9 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1, 4, and 7, which have been rejected as indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " determining whether the user was in motion in any of the plurality of time windows while the PPG signal was being collected, by performing a mobility detection, via the one or more hardware processors; classifying each 
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " determining whether the user was in motion in any of the plurality of time windows while the PPG signal was being collected, by performing a mobility detection, via the one or more hardware processors; classifying each of the plurality of time windows as belonging to one of a set of time windows in which user is determined as in motion and a set of time windows in which user is determined as not in motion; and performing the heart rate estimation for the PPG signal collected over each time window belonging to the set of time windows in which user is determined as in motion, via the one or more hardware processors, comprising: estimating a noise signal by performing a Principle 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “collecting a Photoplethysmogram (PPG) signal over a plurality of fixed time windows from a user being monitored, via one or more hardware processors”. The limitation of “one or more hardware processors” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor or computing device, which Lee (US 20160022220 A1) describes as both routine and conventional in its description of “a processing unit 302 including one or more central processing units (CPU), processors, or microcontrollers or a combination of these” (Paragraph 0065). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person with a generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 23 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the CBF comprises the PPG signal collected from the user along with the obtained a pre-defined number of spectra.” The claim element of claim 1 of a processor implemented method for heart rate estimation is recited with a high level of generality (as written, the actions of the processors may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein in each time window in which the user is determined as not in motion, the heart rate is estimated from the collected PPG signal in the corresponding time window.” The claim element of claim 1 of a processor implemented 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " determine whether the user was in motion in any of the plurality of time windows while the PPG signal was being collected, by performing a mobility detection; classify each of the plurality of time windows as belonging to one of a set of time windows in which user is determined as in motion and a set of time windows in which user is determined as not in motion; and perform the heart rate estimation for the PPG signal collected over each time window belonging to the set of time windows in which user is determined as in motion, by: estimating a noise signal by performing a Principle Component Analysis (PCA) of an accelerometer signal collected over each of the time windows in which the user is determined as being in motion; estimating value of a true cardiac signal for each of the time windows in which the user is determined as being in motion, comprising: obtaining a pre-defined number of spectra prior to a time window being considered, from a Clean Signal Buffer (CBF); and estimating the value of the true cardiac signal by taking a trimmed mean of the obtained pre-defined number of spectra; estimating spectrum of a clean PPG signal based on the estimated noise signal and the estimated value of the true cardiac signal, using a wiener filter; and estimating heart rate of the user based on the estimated spectrum of the clean PPG signal". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “one or more hardware processors; one or more communication interfaces; and one or more memory storing a plurality of instructions, wherein the plurality of instructions when executed cause the one or more hardware processors to: collect a Photoplethysmogram (PPG) signal over a plurality of fixed time windows from a user being monitored”. The limitation of “one or more hardware processors, one or more communication interfaces; and one or more memory” constitutes 
	In Step 2B, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 4 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 4, which was rejected under 35 U.S.C. 101 in paragraph 25 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 4, or comprise significantly more than the limitations of claim 4.
Besides the abstract idea of claim 4, claim 5 recites the limitation “wherein the CBF comprises the PPG signal collected from the user along with the obtained a pre-defined number of spectra.” The claim element of claim 4 of a system for heart rate estimation is recited with a high level of generality (as written, the actions of the processors may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 4, claim 6 recites the limitation “wherein the system estimates the heart rate of the user in each time window in which the user is determined as not in motion, from the collected PPG signal in the corresponding time window.” The claim element of claim 4 of a system for heart rate estimation is recited with a high level of generality (as written, the actions of the processors may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " determining whether the user was in motion in any of the plurality of time windows while the PPG signal was being collected, by performing a mobility detection, via the one or more hardware processors; classifying each of the plurality of time windows as belonging to one of a set of time windows in which user is determined as in motion and a set of time windows in which user is determined as not in motion; and 
	Claim 7 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " determining whether the user was in motion in any of the plurality of time windows while the PPG signal was being collected, by performing a mobility detection, via the one or more hardware processors; classifying each of the plurality of time windows as belonging to one of a set of time windows in which user is determined as in motion and a set of time windows in which user is determined as not in motion; and performing the heart rate estimation for the PPG signal collected over each time window belonging to the set of time windows in which user is determined as in motion, via the one or more hardware processors, comprising: estimating a noise signal by performing a Principle Component Analysis (PCA) of an accelerometer signal collected over each of the time windows in which the user is determined as being in motion; estimating value of a true cardiac signal for each of the time 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “wherein the non-transitory computer readable medium when executed by one or more hardware processors, cause the heart rate estimation by: collecting a Photoplethysmogram (PPG) signal over a plurality of fixed time windows from a user being monitored, via one or more hardware processors”. The limitation of “one or more hardware processors” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor or computing device, which Lee (US 20160022220 A1) describes as both routine and conventional in its description of “a processing unit 302 including one or more central processing units (CPU), processors, or microcontrollers or a combination of these” (Paragraph 0065). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person with a generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into 
	In Step 2B, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 7 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 7, which was rejected under 35 U.S.C. 101 in paragraph 27 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 7, or comprise significantly more than the limitations of claim 7.
Besides the abstract idea of claim 7, claim 8 recites the limitation “wherein the CBF comprises the PPG signal collected from the user along with the obtained a pre-defined number of spectra.” The claim element of claim 7 of a non-transitory computer readable medium for heart rate estimation is recited with a high level of generality (as written, the actions of the processors may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 7, claim 9 recites the limitation “wherein in each time window in which the user is determined as not in motion, the heart rate is estimated from the collected PPG signal in the corresponding time window.” The claim element of claim 7 of a non-transitory computer readable medium for heart rate estimation is recited with a high level of generality (as written, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groenendaal (US 20190192079 A1) in view of De Haan (US 20160302679 A1), further in view of Lee (US 20160022220 A1).
Regarding claim 1, Groenendaal teaches a processor implemented method for heart rate estimation (Abstract—PPG is used for measuring heart activity; Paragraphs 0002 and 0064—a method; Paragraph 0024—the probable heart rate may be determined), comprising: collecting a Photoplethysmogram (PPG) signal (Paragraphs 0009 and 0064—receive a PPG signal) over a plurality of fixed time windows (Paragraphs 0062 and 0108-0109—a PPG representation may be divided into time segments; Paragraph 0124—segments may be fixed lengths, such as 4 seconds) from a user being monitored, via one or more hardware processors (Paragraph 0009—processing unit configured to receive PPG signal); determining whether the user was in motion in any of the plurality of time windows while the PPG signal was being collected, by performing a mobility detection, via the one or more hardware processors (Paragraph 0064—receiving a signal carrying information on a motion of the subject, such that the processor can determine whether the user is in motion at a point in the PPG signal); classifying each of the plurality of time windows as belonging to one of a set of time windows in 
Regarding claim 2, Groenendaal, De Haan, and Lee teach the method of claim 1. However, neither Groenendaal nor De Haan specifically teach the CBF comprises the PPG signal collected from the user along with the obtained pre-defined number of spectra. Lee teaches a system for heart rate measurement utilizing a PPG sensor and an accelerometer (Abstract) wherein the system includes a memory which can store PPG measurement data and other data (Paragraph 0058). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Groenendaal and De Haan with the memory component of Lee in order to allow for storing of components so that 
Regarding claim 3, Groenendaal, De Haan, and Lee teach the method of claim 1. Groenendaal additionally teaches wherein in each time window in which the user is determined as not in motion, the heart rate is estimated from the collected PPG signal in the corresponding time window (Paragraph 0034—subtraction of the motion artifact need only be performed when there is motion; Paragraph 0126, 0147—with no motion artifact, the spectrum of the PPG signal is used).
Regarding claim 4, Groenendaal teaches a system for heart rate estimation (Abstract—PPG is used for measuring heart activity; Paragraphs 0009—a system; Paragraph 0024—the probable heart rate may be determined), comprising: one or more hardware processors (Paragraph 0009—a processing unit); wherein the plurality of instructions when executed cause the one or more hardware processors to (Paragraphs 0066-0068—may utilize instructions to be executed on a processing unit): collect a Photoplethysmogram (PPG) signal (Paragraphs 0009 and 0064—receive a PPG signal) over a plurality of fixed time windows (Paragraphs 0062 and 0108-0109—a PPG representation may be divided into time segments; Paragraph 0124—segments may be fixed lengths, such as 4 seconds) from a user being monitored, via one or more hardware processors (Paragraph 0009—processing unit configured to receive PPG signal); determine whether the user was in motion in any of the plurality of time windows while the PPG signal was being collected, by performing a mobility detection, via the one or more hardware processors (Paragraph 0064—receiving a signal carrying information on a motion of the subject, such that the processor can determine whether the user is in motion at a point in the PPG signal); classify each of the plurality of time windows as belonging to one of a set of time windows in which user is determined as in motion and a set of time windows in which user is determined as not in motion (Paragraph 0075 and Fig. 6—a classifier for deciding between a motion or no motion situation); and perform the heart rate estimation for the PPG signal collected over each time window belonging to 
Regarding claim 5, Groenendaal, De Haan, and Lee teach the method of claim 4. However, neither Groenendaal nor De Haan specifically teach the CBF comprises the PPG signal collected from the user along with the obtained pre-defined number of spectra. Lee teaches a system for heart rate measurement utilizing a PPG sensor and an accelerometer (Abstract) wherein the system includes a memory which can store PPG measurement data and other data (Paragraph 0058). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Groenendaal and De Haan with the memory component of Lee in order to allow for storing of components so that processing steps need not always be performed in real time, and so that various inputs (such as the pre-defined number of components) need not be input every time.

Regarding claim 6, Groenendaal and De Haan teach the method of claim 4. Groenendaal additionally teaches wherein in each time window in which the user is determined as not in motion, the heart rate is estimated from the collected PPG signal in the corresponding time window (Paragraph 0034—subtraction of the motion artifact need only be performed when there is motion; Paragraph 0126, 0147—with no motion artifact, the spectrum of the PPG signal is used).
Regarding claim 7, Groenendaal teaches a non-transitory computer readable medium for heart rate estimation (Abstract—PPG is used for measuring heart activity; Paragraphs 0066-0068—a computer-readable medium; Paragraph 0024—the probable heart rate may be determined), wherein the non-transitory computer readable medium when executed by one or more hardware processors, cause the heart rate estimation by:  collecting a Photoplethysmogram (PPG) signal (Paragraphs 0009 and 0064—receive a PPG signal) over a plurality of fixed time windows (Paragraphs 0062 and 0108-0109—a PPG representation may be divided into time segments; Paragraph 0124—segments may be fixed lengths, such as 4 seconds) from a user being monitored, via one or more hardware processors (Paragraph 0009—processing unit configured to receive PPG signal); determining whether the user was in motion in any of the plurality of time windows while the PPG signal was being collected, by performing a mobility detection, via the one or more hardware processors (Paragraph 0064—receiving a signal carrying information on a motion of the subject, such that the processor can determine whether the user is in motion at a point in the PPG signal); classifying each of the plurality of time windows as belonging to one of a set of time windows in which user is determined as in motion and a set of time windows in which user is determined as not in motion (Paragraph 0075 and Fig. 6—a classifier for deciding between a motion or no motion situation); and performing the heart rate estimation for the PPG signal collected over each time window belonging to the set of time windows in which user is determined as in motion, via the one or more hardware processors, comprising: estimating a noise 
Regarding claim 8, Groenendaal, De Haan, and Lee teach the method of claim 7. However, neither Groenendaal nor De Haan specifically teach the CBF comprises the PPG signal collected from the user along with the obtained pre-defined number of spectra. Lee teaches a system for heart rate measurement utilizing a PPG sensor and an accelerometer (Abstract) wherein the system includes a memory which can store PPG measurement data and other data (Paragraph 0058). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Groenendaal and De Haan with the memory component of Lee in order to allow for storing of components so that processing steps need not always be performed in real time, and so that various inputs (such as the pre-defined number of components) need not be input every time.
Regarding claim 9, Groenendaal, De Haan, and Lee teach the method of claim 7. Groenendaal additionally teaches wherein in each time window in which the user is determined as not in motion, the heart rate is estimated from the collected PPG signal in the corresponding time window (Paragraph 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALR/Examiner, Art Unit 3791      
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791